Citation Nr: 1003713
Decision Date: 01/26/10	Archive Date: 03/15/10
 
DOCKET NO. 07-27 966                       DATE JAN 26 2010 

On appeal from the Department of Veterans Affairs Regional Office in Indianapolis, Indiana 

THE ISSUES 

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted. 

2. Entitlement to an acquired psychiatric disorder, to include depression and bipolar disorder. 

REPRESENTATION 

Appellant represented by: Wade R. Bosley, Esquire 

WITNESS AT HEARING ON APPEAL 

The Veteran 


ATTORNEY FOR THE BOARD 

Linda E. Mosakowski, Associate Counsel 

INTRODUCTION 

The Veteran served on active duty from August 1974 to April 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In October 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided at the RO, a transcript of which has been associated with the claims folder. 

The Veteran originally filed a claim for entitlement to service connection for PTSD in October 1989. That claim was denied in a March 1990 rating decision. Notice of the adverse decision was mailed to the Veteran in April 1990 and he did not file a notice of disagreement. As a result, that decision is final. 38 C.F.R. § 20.1103 (2009) (a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected as prescribed in 38 C.F.R. § 20.302). 

When the Veteran filed a new August 2005 claim for entitlement to service connection for PTSD, the case was initially developed as an original claim. But in March 2009, the RO sent the Veteran notice that because the March 1990 decision was final, the RO would have to obtain new and material evidence to reopen the previously-denied claim. Thus, the wording of the PTSD issue has been changed on the first page of this decision to reflect that the initial issue is whether new and 

- 2 - 

material evidence has been received to reopen a claim for entitlement to service connection for PTSD. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO. 

FINDINGS OF FACT 

1. The Veteran served on active duty from August 1974 to April 1976. 

2. On October 30, 2009, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal is requested of the issue whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder, and if so, whether service connection is warranted. 

CONCLUSION OF LAW 

The criteria for withdrawal by the appellant of the appeal of the issue whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder, and if so, whether service connection is warranted, have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be 

- 3 - 

withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204(a). When raised on the record at a hearing before the Board, the withdrawal need not be in writing. 38 C.F.R. § 20.204(b)(l). 


On the record (Transcript at 14) at the October 2009 hearing before the Board, the Veteran's representative withdrew one of the issues in this appeal-that is, the issue whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder, and if so, whether service connection is warranted. As a result, with respect to the PTSD disability, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed. 38 C.F.R. § 20.204; see Hamilton v. Brown, 4 Vet. App. 528 (1993) (en bane) (Board is without the authority to proceed on an issue if the appellant indicates that consideration of that issue should cease), aff'd on other grounds, 39 P.3d 1574 (Fed. Cir. 1994). 

ORDER 

The appeal of the issue whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder, and if so, whether service connection is warranted, is dismissed. 

REMAND 

The Veteran testified at his October 2009 personal hearing that he continues to receive mental health treatment at the VA Northern Indiana Health Care System at the campus in Marion, Indiana. His representative read from a VA treatment record of July 16,2009, which he avers establishes a nexus relationship between the 

- 4 - 

Veteran's claimed inservice rape and his current psychiatric disorder. That particular VA treatment record is not in the claims folder. The Veteran submitted a few recent treatment records from that VA facility, but not the complete records. VA medical treatment records are deemed to be within the control of VA and should be included in the record, as they may be determinative of the claim. Bell v. Derwinski, 2 Vet. App. 611 (1992). The most recent complete VA records from the Northern Indiana Health Care System are dated March 6, 2009, Thus, the Veteran's claims folder should be updated with all the VA mental health treatment records dated since March 6, 2009. 

In addition, the Board notes that the claims folder contains few military personnel records. It may be that documents included in the Veteran's official military personnel file (OMPF)-such as work performance reports, disciplinary action reports, memoranda relating to his general discharge, and other official military documents-may provide evidence to substantiate the Veteran's claim. Accordingly, the RO should make arrangements to obtain the complete OMPF and associate it with the claims folder. 

The Veteran's representative explained when the February 2006 C&P examination was conducted, the Veteran was not yet able to talk about his inservice rape, but now since, as a result of therapy, he can provide that information to an examiner, he would like another C&P examination. Transcript at 3. In addition, the Veteran's representative argues that the fact that the Veteran was given psychotropic drugs in May 1982 at the Wyoming State Hospital indicates that the Veteran had more than a personality disorder at that time. November 2009 Letter from Bosley. After the additional evidence has been associated with the claims folder, the RO should make arrangements to schedule the Veteran for an appropriate mental disorders examination to determine whether the Veteran's current acquired psychiatric disorders, to include depression and bipolar disorder, had their onset during service. The examiner should be advised that the Veteran has withdrawn his PTSD claim. 

- 5 - 

The Veteran is hereby notified that if an examination is scheduled, it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a V A examination without good cause may include denial of the claim. 38 C.F.R. 
§§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action: 

1. Make arrangements to obtain all mental health treatment records (including the July 16, 2009, record) dated since March 6, 2009, from all VA facilities (including the VA Northern Indiana Health Care System at the campus in Marion, Indiana) where the Veteran has been treated and associate those records with the claims folder. 

2. Make arrangements to obtain the Veteran's Official Military Personnel File and associate it with the claims folder. 

3. Make arrangements for the Veteran to have an appropriate examination to determine the etiology of the Veteran's acquired psychiatric disorders. The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination report. Any indicated studies should be performed. A complete history should be obtained from the Veteran. 

The examiner should be advised that the Veteran has withdrawn his claim for service connection for posttraumatic stress disorder so that no opinion with 

- 6 - 

respect to that disorder is needed. The examination report must provide complete rationale for all opinions and must address the following matters: 

(a) Identify all of the Veteran's current psychiatric disorders. 

(b) For each diagnosed psychiatric disorder (other than PTSD), is it at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's disorder had its onset during active military service? In responding, please address: 

(i) To what extent, if any, does this opinion differ from that given in the February 2006 C&P Mental Disorders Examination report? Explain why any such differences exist. 

(ii) To what extent does the May 1985 Wyoming State Hospital treatment note concerning psychotropic drugs affect your opinion? 

4. Thereafter, readjudicate the claim. If any sought benefit is denied, issue the Veteran and his representative a supplemental statement of the case. After they have been given an opportunity to respond, the claims file should be returned to this Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

- 7 - 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 

L. J. Wells-Green 
Acting Veterans Law Judge, Board of Veterans' Appeals 

- 8 - 




